Exhibit EXECUTIVE EMPLOYMENT AGREEMENT made as of this March 16, 2009 B E T W E E N: RICK E. GAETZ (hereinafter the “Executive”) and VITRAN CORPORATION INC. (hereinafter the “Company”). WHEREAS the Executive has been employed with the Company since September 11, 1989 and is currently serving the Company in the capacity of President and Chief Executive Officer; AND WHEREAS the Company has agreed to compensate the Executive in the event of a change of control of the Company; AND WHEREAS it is in the best interests of the Company and the Executive to enter into this agreement to reflect the Executive’s current employment arrangements with the Company and additional benefits he will receive in the event that there is a change of control of the Company. NOW THEREFORE IN CONSIDERATION of the mutual covenants and premises contained in this agreement, the parties hereby agree as follows: 1. EMPLOYMENT POSITION The Executive shall continue to serve the Company in the capacity of President and Chief Executive Officer and shall perform such duties, and exercise such powers as are incidental to such position and such other compatible duties and powers as may from time to time be assigned to him by the board of directors of the Company. The Executive agrees that he shall devote the whole of his time, attention and ability to the business of the Company insofar as they are directed towards business interests.He shall competently and faithfully serve the
